Citation Nr: 1017802	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  In January 2010, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
Veteran waived agency of original jurisdiction (AOJ) 
consideration of additional evidence submitted subsequent to 
an August 2009 supplemental statement of the case.

Although at his January 2010 hearing the Veteran asserted his 
belief that the issue of entitlement to an increased rating 
for a back disability had been appealed, there is no 
indication in the available record of a notice of 
disagreement as to this matter.  In correspondence dated in 
February 2008, he, in essence, limited his appeal to specific 
issues and he expressed no subsequent disagreement with the 
issues listed for appellate review in a June 2008 statement 
of the case.  The specific issue of entitlement to an 
increased rating for a back disability was not developed for 
appellate review and the Board has no present jurisdiction of 
the matter.  

The issues of entitlement to a rating in excess of 20 percent 
for lumbar degenerative disc disease with osteoarthritis and 
entitlement to a total disability rating based upon 
individual unemployability have been raised by the record, 
but have not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Clear and unmistakable evidence demonstrates the Veteran 
had a congenitally shortened right leg that preexisted 
military service and that it was not aggravated by a 
superimposed injury or disease during active service.

3.  A cervical spine disability was not manifest during 
active service, is not shown to have developed as a result of 
an established event, injury, or disease during active 
service, and was not incurred or aggravated as a result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A right leg disability, for VA compensation purposes, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 
(2009).

2.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
December 2006 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman has held that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was also provided in the December 2006 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available record includes service treatment 
records, VA and non-VA post-service treatment records, Social 
Security Administration (SSA) records, VA examination 
reports, and the Veteran's statements and testimony in 
support of his claims.  Although the Veteran testified that 
he received treatment pertinent to his claims from a private 
chiropractor in the 1970's, he also testified that he was 
unable to recall the provider's name and that it was doubtful 
any obtainable records existed.  He stated he received pain 
pills and adjustments from T.S., D.O., in the 1990's, but he 
did not indicate that any records possibly maintained by that 
medical care provider were pertinent to his present claims.  
The Board notes that the Veteran reported he began receiving 
VA medical treatment in approximately 1999 and treatment 
records from that date and from all identified VA treating 
facilities are included in the record.  VA records dated in 
September 2006 also show the Veteran sustained serious 
injuries in a motorcycle accident in 1979; however, there is 
no indication that any records associated with his treatment 
for those injuries are pertinent to his present claims.  The 
Board finds that further attempts to obtain additional 
evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the January 
2007 and August 2009 VA medical opinions obtained in this 
case are adequate as they are predicated on a substantial 
review of the record and medical findings and consider the 
Veteran's complaints and symptoms.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claims would 
not cause any prejudice to the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable VA legislation.  38 C.F.R. § 3.303(c) (2009).  

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  It was noted that congenital 
or developmental defects cannot be service-connected because 
they are not diseases or injuries under the law; however, if 
a superimposed injury or disease occurred, a resulting 
disability may be service-connected.  VAOPGCPREC 82-90 (Jul. 
18, 1990).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  The regulations provide that 
determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  The history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles in relation to value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  Id.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (Jul. 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Under VA regulations, service connection may be established 
on a secondary basis for a disability which is proximately 
due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2009).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt, at 297.  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old, 
and because the appellant's appeal was already pending when 
the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service connection can also be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA accepts as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Federal Circuit held that the lay evidence presented by a 
veteran concerning his continuity of symptoms after service 
may generally be considered credible and ultimately 
competent, regardless of a lack of contemporaneous medical 
evidence.  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

In this case, service treatment records show that a September 
1968 enlistment examination revealed a normal clinical 
evaluation of the spine and lower extremities.  A January 
1970 report noted the Veteran complained of a two year 
history of back trouble.  It was also noted that he had a 
congenitally short right leg with treatment by a chiropractor 
with a 1/2 inch heel.  There was a marked pelvic tilt with use 
of corrective shoes.  An additional 3/4 inch heel was provided.  
A February 1971 orthopedic clinic report noted a congenital 
shortening of the right leg that was one inch shorter than 
the left.  It was noted he had lower back pain with lifting 
heavy objects.  Treatment records are negative for complaint, 
diagnosis, or treatment for a cervical spine disorder and are 
negative for report of an injury or disease to the right leg.  

In correspondence dated in October 2002 the Veteran stated 
that he had right leg shortening when he entered service, but 
that his military boots were not built-up and he developed 
back problems as a result of a change in his gait.  He stated 
he had worn built-up shoes since his discharge from service 
with continued back problems. 

VA treatment records dated in July 2000 noted an X-ray 
examination revealed significant degenerative disc disease at 
the C5-6 level of the cervical spine.  A June 2002 
examination report found it was as likely as not that the 
Veteran's leg length discrepancy contributed significantly to 
his degenerative disease of the low back.  It was noted that 
he had degenerative disease of the neck, but that there was 
no evidence of a neck problem in his service treatment 
records.

VA records show that service connection was established for 
degenerative disease of the lumbar spine in a December 2002 
rating decision.  A 10 percent rating was assigned effective 
from October 18, 2002.  A subsequent rating decision granted 
an increased 20 percent rating.  

VA treatment records dated in April 2006 noted an magnetic 
resonance imaging (MRI) scan revealed mild degenerative disc 
disease at the C5-6 level with bilateral osteophyte 
formation.  A subsequent April 2006 report noted the Veteran 
may have post-polio syndrome due to a mild case of polio as a 
toddler which left his right leg shorter, but that he had no 
other cause such as fractures.  A September 2006 report noted 
he had been badly hurt in a 1979 motorcycle accident and 
required a blood transfusion, but provided no other details 
about those injuries.

On VA examination in January 2007 the Veteran complained of 
neck problems related to his low back injury from lifting 
heavy objects during service.  The examiner provided a 
diagnosis of degenerative disc disease at C5-6 with 
osteophyte formation of the cervical spine, but found that it 
was unlikely his current cervical spine problems were related 
to a lifting injury 30 years earlier.  The examiner also 
noted it was unlikely that his right leg shortening had led 
to a malalignment resulting in a degeneration of the cervical 
spine.  

VA treatment records dated in June 2008 noted the Veteran 
requested certification that his "condition" was aggravated 
by his military service and having carried heavy equipment 
like artillery shells.  Also that his spine was aggravated, 
specifically his disc lesions.  The examiner provided 
diagnoses including lumbago and neck pain and degenerative 
joint disease.  The requested certification was provided that 
the Veteran's "condition was aggravated by his military 
service;" however, no specific cervical spine disorder or 
right leg disorders were identified as having been 
aggravated.  No rationale for the opinion was provided.

VA examination in August 2009 revealed a one inch shortening 
of the right leg without evidence of a history of trauma or 
bone or joint abnormality.  The examiner noted that service 
treatment records documented a congenital (which he defined 
as "present at birth") one inch shortening of the right leg 
and that the condition existed prior to service.  It was 
noted there was no evidence the Veteran's right leg 
shortening was aggravated by service or by his lumbar spine 
disability.  

In statements in support of his claim the Veteran reported he 
began having back and neck problems in basic training, but 
that did not seek treatment because he did not want to be 
seen as a complainer.  He stated his opinion that his leg 
shortening was aggravated by military service and over time 
had worn away cartilage resulting in his present right leg 
condition and degenerative disc disease at C5-6.  He 
testified that he experienced neck problems in service in 
Vietnam lifting artillery shells, but that he received no 
specific treatment for it during service.  He stated he 
received treatment from a private chiropractor in 
approximately 1972, but that the records of that treatment 
were probably not available.  He claimed that he self-
medicated his disorder with alcohol for many years after 
service.  He also asserted that his right leg was only three-
eighths of an inch shorter than the left upon service 
enlistment, but that the shortening doubled to three-quarters 
of an inch while he was in service.  He stated his belief 
that all the heavy lifting, running, and jumping required 
during active service had caused his right leg to become much 
shorter.

Based upon the evidence of record, the Board finds that clear 
and unmistakable evidence demonstrates the Veteran had a 
congenitally shortened right leg that preexisted military 
service and that this disorder was not aggravated by a 
superimposed injury or disease during active service.  The 
opinion of the August 2009 VA examiner is persuasive that the 
Veteran's leg shortening was a congenital disorder that 
existed prior to service and that the disorder was not 
aggravated during service.  While the Veteran may sincerely 
believe that an additional leg shortening occurred during 
active service, he is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  

The Board also finds that a cervical spine disability was not 
manifest during active service, is not shown to have 
developed as a result of an established event, injury, or 
disease during active service, and was not incurred or 
aggravated as a result of a service-connected disability.  
The opinion of the January 2007 VA examiner is persuasive 
that the Veteran's current cervical spine problems were not 
related to an incident during service 30 years earlier and 
that it was unlikely that his right leg shortening had led to 
a malalignment resulting in a degeneration of the cervical 
spine.  Further, the Board must also consider the statements 
of the Veteran, both as to continuity of symptomatology and 
etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77; Buchanan, 
451 F.3d at 1336.  The Veteran reported, in essence, that he 
had experienced neck problems in service and continuously 
since service.  He is deemed competent to report that he had 
neck pain in service.  See, e.g., 38 U.S.C.A. § 1154(a); 38 
C.F.R. § 3.303(a); Jandreau, supra; Buchanan, supra.  
However, his statements as to continuity of symptomatology is 
generally not reliable in this case, and is outweighed by the 
other evidence of record because they are inconsistent with 
service medical findings and they were first reported many 
years after service.  The Federal Circuit has held that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered evidence against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Moreover, his 
statements as to the relationship between his cervical spine 
disability and service are outweighed by the pertinent 
medical opinions of record.  Therefore, the claims for 
entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for a cervical spine 
disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


